 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

CHARLES ARRINGTON

Plaintiff(s), Case No. 19-cv-10571
Vv. Judge Laurie J. Michelson
CENLAR FEDERAL SAVINGS BANK and Magistrate Judge Mona K. Majzoub

LAKEVIEW LOAN SERVICING LLC

Defendant(s).
|

STATEMENT OF DISCLOSURE
OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST

Pursuant to E. D. Mich. LR 83.4, Lakeview Loan Servicing LLC
makes the following disclosure: (NOTE: A negative report, if appropriate, is required.)

1. Is said corporate party a subsidiary or affiliate of a publicly owned corporation?

Yes [| No [|

if the answer is yes, list below the identity of the parent corporation or affiliate and the relationship
between it and the named party.

Parent Corporation/Affiliate Name:
Relationship with Named Party:

2 Is there a publicly owned corporation or its affiliate, not a party to the case, that has a substantial financial
interest in the outcome of the litigation?

Yes [| No

If the answer is yes, list the identity of such corporation or affiliate and the nature of the financial interest.

Parent Corporation/Affiliate Name:
Nature of Financial Interest:

Date: April 10, 2019 /sf Steven A. Jacobs

 

P68749

Schneiderman & Sherman, P.C.
23938 Research Drive

Suite 300

Farmington Hills, Michigan 48335
248-539-7400
sjacobs@sspclegal.com
Case 2:19-cv-10571-MKM ECF No.6 filed 04/10/19 PagelD.150 Page 2of3

LAW OFFICES
SCHNEIDERMAN & SHERMAN, P.C.
23938 Research Drive
Suite 300
Fannington Hills, MI 48335
TELEPHONE (248) 539-7400
FACSIMILE (248) 539-7401

UNITED STATES DISTRICT COURT
IN THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

 

 

 

CHARLES ARRINGTON, JR.,
Case No. 19-cv-10571
Plaintiff, Hon. Laurie J. Michelson
Vv Magistrate: Mona K. Majzoub

CENLAR FEDERAL SAVINGS BANK = Oakland County Circuit Court

and LAKEVIEW LOAN SERVICING, Case No. 2018-170556-CH

LLC, Hon. Leo Bowman
Defendants.

 

VANESSA G. FLUKER, ESQ.PLLC SCHNEIDERMAN & SHERMAN, P.C.

 

 

 

By: Vanessa G. Fluker (P64870) By: Steven A. Jacobs (P68749)

Attorneys for Plaintiff Attorneys for Defendants

2727 Second Avenue, Ste. 111 23938 Research Drive, Suite 300

Detroit, Michigan 48201 Farmington Hills, Michigan 48335

(313) 393-6005 (248) 539-7400

veflawyer(@sbcglobal.net sjacobs(@sspclegal.com
CERTIFICATE OF SERVICE

 

I, Sabrina R. Adams, an employee of Schneiderman & Sherman, P.C.,
hereby certify that on April 10, 2019, I caused to be electronically filed
Defendant Lakeview Loan Servicing LLC’s Statement of Disclosure of
Corporate Affiliations and Financial Interest and this Certificate of Service
with the Clerk of the Court using the ECF system which will send notification of

such filing to the following:

 
Fal

Case 2:19-cv-10571-MKM ECF No.6 filed 04/10/19 PagelD.151 Page 3of3

Vanessa G. Fluker, Esq., PLLC
veflawyer@sbcglobal.net

 

/s/ Sabrina R. Adams,
Sabrina R Adams, Legal Assistant
Schneiderman & Sherman, P.C.

 

LAW OFFICES
SCHNEIDERMAN & SHERMAN, PC.
23938 Research Drive
Suite 300
Farmington Hills, MI 48335
TELEPHONE (248) 539-7400
FACSIMILE (248) 539-7401

 

 

 
